      Case: 1:19-cv-00145-DAP Doc #: 54 Filed: 02/15/19 1 of 3. PageID #: 1092




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                          )   CASE NO. 1:19-cv-145
                                                       )
                 Plaintiff,                            )   JUDGE DAN AARON POLSTER
        v.                                             )
                                                       )
SOUTH UNIVERSITY OF OHIO, LLC, ET                      )   MOTION OF 3601 SUNFLOWER LLC
AL.,                                                   )   TO VACATE THE INJUNCTION AND
                                                       )   RECEIVER ORDER OR, IN THE
                 Defendants.                           )   ALTERNATIVE, TO MODIFY THE
                                                       )   SCOPE OF THE RECEIVER ORDER
                                                       )   AND INJUNCTION



        For the reasons explained in the attached memorandum of law in support of this motion1,

3601 Sunflower LLC (“Movant”), which is a landlord under a written lease agreement with

Defendant Argosy Education Group, LLC, as lessee, hereby moves the Court to vacate the order

of January 18, 2019 (ECF Doc. 8), in which the Court improvidently and without authority

appointed a receiver to administer the affairs and all assets of Defendant Argosy Education Group,

LLC. The Court’s “power to vacate an appointment [of a receiver] improvidently made . . . is a

necessary incident to the power to appoint in the first instance.” Skirvin v. Mesta, 141 F.2d 668,

673 (10th Cir. 1944).




1 In addition, Movant requests a hearing to address any questions or concerns the Court may have regarding this
Motion.
     Case: 1:19-cv-00145-DAP Doc #: 54 Filed: 02/15/19 2 of 3. PageID #: 1093




       Alternatively, the Movant moves the Court to modify the January 18 receiver order in the

manner set forth in the attached memorandum of law.



                                                  /s/ William J. Stavole
                                                  William J. Stavole (0040828)
                                                  Frederick D. Cruz (0093598)
                                                  Tucker Ellis LLP
                                                  950 Main Avenue, Suite 1100
                                                  Cleveland, OH 44113
                                                  Tel:           216.592.5000
                                                  Fax:           216.592.5009
                                                  E-mail:         william.stavole@tuckerellis.com
                                                                  frederick.cruz@tuckerellis.com

                                                  Attorneys for 3601 Sunflower LLC




                                              2
      Case: 1:19-cv-00145-DAP Doc #: 54 Filed: 02/15/19 3 of 3. PageID #: 1094




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 15, 2019, a copy of the foregoing MOTION OF 3601

SUNFLOWER LLC TO VACATE THE INJUNCTION AND RECEIVER ORDER OR, IN THE

ALTERNATIVE, TO MODIFY THE SCOPE OF THE RECEIVER ORDER AND

INJUNCTION was filed electronically. Notice of this filing will be sent to all parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s system.



                                                     /s/ William J. Stavole
                                                     William J. Stavole (0040828)
                                                     Frederick D. Cruz (0093598)
                                                     Tucker Ellis LLP
                                                     950 Main Avenue
                                                     Suite 1100
                                                     Cleveland, OH 44113
                                                     Tel:           216.592.5000
                                                     Fax:           216.592.5009
                                                     E-mail:         william.stavole@tuckerellis.com
                                                                     frederick.cruz@tuckerellis.com

                                                     Attorneys for 3601 Sunflower LLC




016402\000001\4108062.1



                                                 3
